Citation Nr: 1634048	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-32 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a disability manifested by left arm nerve damage.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to December 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran was scheduled for a hearing in February 2014, but did not appear and did not offer any explanation for his absence.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his neck disability and left arm nerve damage are the result of being thrown on his head during Judo training while stationed in Korea.  Although this incident is not recorded in the Veteran's service treatment records (STRs), the Veteran is competent to relate the experience of having been thrown on his head and experiencing neck pain in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The record also contains a March 2009 letter from the Veteran's private physician asserting that Judo may have contributed to the Veteran's cervical disc disease.  Although this letter does not allow the Board to decide the claim, it is sufficient to provide an indication that the Veteran's neck disability may be associated with the in-service incident that the Veteran has competently asserted.  Therefore, VA is obliged to provide a medical examination.  McLendon v Nicholson, 20 Vet. App. 79 (2006).   An appropriate examination must be scheduled upon remand.  

The Veteran asserts that during the accident in Judo training where he injured his neck he also dislocated his ribs, and that he was taken to a hospital for medical treatment.  There is no record of this incident in the Veteran's STRs, although there is a June 1974 dental history in which the Veteran reports that he was under the care of a physician during the past year due to broken ribs, which is consistent with the timeline of the Veteran's assertions.  The Board notes that STRs do not include full inpatient treatment records, meaning that if the Veteran were treated as an inpatient in a hospital those records would not be associated with the STRs.  See VBA Fast letter No. 13-09 (Apr. 26, 2013).  In the interests of ensuring a complete record and fulfilling the duty to assist, upon remand a request should be made for any in-patient hospital records from the time period when the Veteran was stationed in Korea, which is from July 18, 1973 to June 11, 1974.  
 
Although the Board made an unsuccessful attempt to obtain treatment records identified by the Veteran from Dr. C.B., there is no indication that the AOJ has informed the Veteran of their inability to obtain these private medical records, as required by 38 C.F.R. § 3.159(e).  Upon remand, the AOJ must provide the Veteran with notice of VA's inability to obtain medical records from Dr. C.B., as identified in an August 2009 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice informing him of (1) VA's inability to obtain records from Dr. C.B.; (2) what steps were taken to obtain the records; and (3) that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

2.  Contact the National Personnel Records Center (NPRC) or any other appropriate agency to obtain any outstanding STRs, to specifically include inpatient treatment records from any point between July 18, 1973 to June 11, 1974, which is the period of time when the Veteran was stationed at Kunsan Air Base in South Korea.  All efforts to obtain these records should be documented and any negative responses should be recorded in the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain then would be futile.  38 C.F.R. § 3.159(c)(2).   If the attempts to obtain these records are unsuccessful, notify the Veteran and allow him the opportunity to obtain and submit the records for VA review.  

3.  After completing all of the above development, schedule the Veteran for a VA examination with an appropriate medical clinician as to the Veteran's cervical spine disability and disability manifested by left arm nerve damage.  After reviewing the claims file and performing any necessary tests, the examiner is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's neck disability is caused by or otherwise related to service, to include an incident where he was thrown on the top of his head during Judo training;

ii) Is it at least as likely  as not (50 percent or greater probability) that the Veteran's disability manifested by left arm nerve damage is caused by or otherwise related to service, to include an incident where he was thrown on the top of his head during Judo training.

A complete rationale is required for any opinion expressed.  

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




